DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102/35 USC § 103

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4, and 9-10 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kugel et al (9,932,476).
Kugel sets forth marking compositions for surfaces, such as pavement, concrete or asphalt—see title and col. 18, lines 1-4.  
Per example 1, Kugel sets forth a pavement composition comprising 15 parts of Sylvacote 4973, a maleic acid modified rosin; 4 parts of Sylvalite RE100 a modified rosin based on pentaerthritol; 1 parts of non-phthalate plasticizer; 24 parts of omyacarb 5FL, calcium carbonate filler, 15 parts of titanium dioxide pigment; 20 parts of megalux beads; 20 parts plus9beads; and 1 part of a PDMS-polyamide resin 33k. It is acknowledged the com18osition comprises a white pigment and not the required carbon black; however, carbon black is set forth in the disclosure in sufficient specificity that is deemed anticipated—see column 16, line 23.  Thus, in the alternative, it is deemed it would have been obvious to obtain a black colored pavement marking composition from the overall teachings, in absence of evidence to the contrary and/or unexpected results, wherein said black coating would inherently be darker than pavement and concrete. Thus, claims 1-2, 4, and 9 are found in the reference. The cured coating on pavement with said composition anticipates claim 10.  
Kugel sets forth the plasticizer can be di-isononyl phthalate—see col 14, line 32.  


Allowable Subject Matter

Claims 3 and 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11-20 are allowed.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANZA L MCCLENDON whose telephone number is (571)272-1074.  The examiner can normally be reached on 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SANZA L. McCLENDON/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        



SMc